Citation Nr: 0729564	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-32 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Entitlement to an initial compensable evaluation for 
allergic rhinitis.

2.  Entitlement to an initial compensable evaluation for 
scars, residual of condylectomies of bilateral 5th toes.

3.  Entitlement to an initial compensable evaluation for 
herpes simplex virus, recurrent legion, lower lip.

4.  Entitlement to an increased rating in excess of 10 
percent for hyperpigmented lesions, face and right axillary 
region.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active military service from December 1995 to 
December 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a request for an 
increased rating for hyperpigmented lesions on the face and 
right axillary region, and which granted the following 
claims:

service connection for allergic rhinitis with an 
evaluation of 0 percent effective December 26, 2000; 

service connection for residual scars of condylectomies 
of bilateral 5th toes with an evaluation of 0 percent 
effective May 16, 2003;

service connection for herpes simplex with an evaluation 
of 0 percent effective May 16, 2003.

In October 2003 the veteran filed a notice of disagreement 
with the August 2003 rating decision.  Although she was duly 
issued a statement of the case that re-characterized the 
service connection issues as those for increased ratings, she 
was not provided with notice of the evidence necessary to 
substantiate a claim for an increased rating.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  There is also no indication 
that she was provided with notice of how VA determines 
effective dates and ratings.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The case must therefore 
be remanded for compliance with 38 C.F.R. § 3.159.

The Board also notes that information regarding the veteran's 
service-connected residual 5th toe scars and herpes simplex 
was not provided in either of the November 2003 C&P 
examination reports.  In view of the veteran's complaints of 
increased symptomatology, these issues must be remanded for 
objective findings.  38 C.F.R. § 3.159(c)(4).  In addition, 
the VA examination report did not provide sufficient 
information concerning the extent of the veteran's 
hyperpigmented lesions, face, and right axillary region.  

In addition to the foregoing, it is noted that the veteran 
receives medical care through the VA Medical Center in West 
Palm Beach.  VA is required to make reasonable efforts to 
help a claimant obtain records relevant to her claim, whether 
or not the records are in Federal custody. 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the RO 
should request all relevant VA medical records pertaining to 
the veteran that are dated from June 2003 to the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Issue notice to the veteran in 
compliance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), specific to the 
issues on appeal.  Such notice must apprise 
the veteran of the evidence needed to 
substantiate her claims for higher ratings; 
of the types of evidence that the veteran 
must submit; and of the types of evidence 
that VA will obtain.  This notice should 
also inform the veteran of how effective 
dates and disability ratings are 
determined, and should encourage the 
veteran to submit any relevant evidence 
that she may have in her possession.

2.  Request medical records from the VAMC 
patronized by the veteran that are dated 
from June 2003 to the present.  Also 
attempt to obtain any other evidence that 
is identified as relevant by the veteran 
during the course of the remand, provided 
that any necessary authorization forms are 
completed.  

3.  Schedule the veteran for a VA scars 
and skin diseases examination to evaluate 
the following service-connected 
disabilities:

?	scars, residual of condylectomies 
of bilateral 5th toes
?	herpes simplex virus, recurrent legion, lower 
lip
?	hyperpigmented lesions, face and 
right axillary region

The claims folder must be made available 

